This is an appeal from a judgment in favor of the plaintiff and from an order denying the defendant's motion for a new trial.
The action is for unlawful detainer. The complaint sets forth specifically the alleged transaction out of which the relation of lessor and lessee arose between the parties, and makes the lease, as an exhibit attached thereto, a part of the complaint. The answer of the defendant denies specifically the averments of the complaint. The cause was tried before a jury upon the issues thus framed, and a verdict was rendered in the plaintiff's favor. A statement of the case was prepared and used on motion for a new trial, which is, however, brief, and which does not purport to contain all of the evidence in the case.
Upon this appeal from the judgment and order denying a new trial the appellant has filed a brief in propria persona,
which, although quite voluminous, does not present a single question of law or ground of alleged legal error upon which to base a reversal of the case, but which is wholly devoted to the assertion and discussion of matters not embraced in the record and not before this court, and which does not present any showing of service upon the adverse party. To this brief the respondent — probably for the latter reason — has presented no reply. The court, thus unaided by either party, has examined the record before it, and from such examination has satisfied itself that no reversible error was committed by the trial court.
Judgment and order affirmed.
A petition for a rehearing of this cause was denied by the district court of appeal on February 25, 1916. *Page 473